—Order unanimously modified, on the law, and, as modified, affirmed, without costs, and matter remitted to Niagara County Family Court for further proceedings, in accordance with the following memorandum: Family Court properly entered a judgment against appellant for the arrears due under a prior support order of that court, because the defaulting party did not show "good cause for failure to make application for relief from the judgment or order directing payment prior to the accrual of such arrears” (Family Ct Act § 460 [1] [e]; emphasis added; see also, Matter of La Duke v La Duke, 110 AD2d 930; Malta v Malta, 87 AD2d 988).
However, the court erred in summarily denying appellant’s request for modification of the support order based upon an alleged change in circumstances. "When a party seeks modification of a prior support order based upon a change in circumstances, the court should conduct a full hearing to determine whether the alleged change warrants modification” *1013(Van Neil v Van Neil, 93 AD2d 986; see, Family Ct Act § 461 [b] [ii]; Lewis v Gellman, 105 AD2d 1090).
Furthermore, the court erred in refusing to order compulsory financial disclosure by the parties (Family Ct Act § 424-a). (Appeal from order of Niagara County Family Court, Halpin, J.—arrears, modification.) Present—Dillon, P. J., Doerr, Green, O’Donnell and Pine, JJ.